          Case 2:20-cv-00272-KFP Document 21 Filed 03/04/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

TOMMY E. JAMES,                              )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )          CASE NO. 2:20-CV-272-KFP
                                             )
ANDREW SAUL,                                 )
Commissioner of Social Security,             )
                                             )
       Defendant.                            )

                     MEMORANDUM OPINION AND ORDER

       The Commissioner has filed an Unopposed Motion for Entry of Judgment Under

Sentence Four of 42 U.S.C. § 405(g) with Remand of the Cause to the Defendant. Doc. 20.

The Commissioner seeks remand for further administrative proceedings as follows:

       Upon remand, the Appeals Council will instruct the ALJ to further evaluate
       the claimant’s symptoms; further evaluate the claimant’s RFC; in so doing,
       further evaluate the treating source opinions of Dr. Halaynch and explain the
       weight accorded; if necessary, obtain a medical expert opinion from a
       cardiologist to determine whether the claimant’s physical impairments meet
       or equal a listing, and if not, to determine the claimant’s RFC. If warranted,
       the ALJ will obtain supplemental vocational expert testimony and either
       determine if the claimant can perform reasoning level 1 jobs or, otherwise,
       elicit testimony from the vocational expert reconciling how a person limited
       to “short and simple” instructions would be able to work jobs with a
       reasoning level of 2, requiring that a person “apply commonsense
       understanding to carry out detailed but uninvolved written or oral
       instructions” and “[d]eal with problems involving a few concrete variables
       in or from standardized situations.” The Appeals Council will also instruct
       the ALJ to take any further actions necessary to complete the administrative
       record; offer the claimant an opportunity for a hearing; and issue a new
       decision.

Id. at 1-2.
          Case 2:20-cv-00272-KFP Document 21 Filed 03/04/21 Page 2 of 2




       Sentence Four of 42 U.S.C. § 405(g) authorizes the district court to “enter, upon the

pleadings and transcript of the record, a judgment affirming, modifying, or reversing the

decision of the Commissioner of Social Security, with or without remanding the cause for

a rehearing.” 42 U.S.C. § 405(g). The district court may remand a case to the Commissioner

for a rehearing if the court finds “either . . . the decision is not supported by substantial

evidence, or . . . the Commissioner (or the ALJ) incorrectly applied the law relevant to the

disability claim.” Jackson v. Chater, 99 F.3d 1086, 1092 (11th Cir. 1996). In this case, the

Court finds reversal and remand necessary, as Defendant concedes reconsideration and

further administrative proceedings are required. Doc. 20 at 1–2. Accordingly, it is

       ORDERED that the Commissioner’s motion (Doc. 20) is GRANTED. The decision

of the Commissioner is REVERSED and REMANDED for further proceedings pursuant

to 42 U.S.C. § 405(g). It is further

       ORDERED that, in accordance with Bergen v. Comm’r of Soc. Sec., 454 F.3d 1273,

1278 n.2 (11th Cir. 2006), Plaintiff has 90 days after receipt of notice of an award of past

due benefits to seek attorney’s fees under 42 U.S.C.§ 406(b). See also Blitch v. Astrue, 261

F. App’x 241, 241 n.1 (11th Cir. 2008).

       A separate judgment will issue. 1

       DONE this 4th day of March, 2021.

                                       /s/ Kelly Fitzgerald Pate
                                       KELLY FITZGERALD PATE
                                       UNITED STATES MAGISTRATE JUDGE


1
 The parties consented to entry of final judgment by the United States Magistrate Judge pursuant to 28
U.S.C. 636(c). Docs. 6, 7.
